
	
		II
		111th CONGRESS
		1st Session
		S. 2523
		IN THE SENATE OF THE UNITED STATES
		
			October 30, 2009
			Mr. Corker (for himself
			 and Mr. Alexander) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain electric
		  cooktops.
	
	
		1.Certain electric
			 cooktops
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Electric cooktops each measuring approximately 66 cm or more
						but not over 91.44 cm in width, weighing approximately 10.3 kg or more but not
						more than 20.9 kg, having either a coil electric cooking element or smooth
						cooking surface with incorporated element with either 4 or 5 burners (provided
						for in subheading 8516.60.60)FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
